Citation Nr: 0609172	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  03-21 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a higher initial evaluation for reactive 
airway disease (asthma), evaluated as 30 percent disabling 
prior to September 4, 2003.  

2.  Entitlement to an evaluation in excess of 60 percent for 
reactive airway disease (asthma) effective from September 4, 
2003. 

3.  Entitlement to an initial compensable evaluation for 
hepatitis B. 

4.  Entitlement to an initial compensable evaluation for 
allergic rhinitis. 

5.  Entitlement to service connection for cervical spine 
disorder.

6.  Entitlement to service connection for lumbar spine 
disorder. 


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from November 1967 to 
November 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, Republic of the 
Philippines.  

The Board observes that the veteran reportedly withdrew 
several issues in a June 2004 report of contact; however, in 
a September 2004 statement, the veteran revoked the withdraw 
of those issues.  Thus, they remain on appeal.

The issue of service connection for lumbar spine disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Effective July 4, 2002, but not before, the veteran's 
reactive airway disease (asthma) is shown to require daily 
dosages of systemic corticosteroids; no findings of FEV-1 or 
FEV-1/FVC less than 40 percent predicted; or more than one 
attack per week with episodes of respiratory failure or 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications during the 
claims period.    

2.  The veteran's hepatitis B is not shown to result in 
chronic liver disease without cirrhosis.   

3.  The veteran's allergic rhinitis is not shown to cause 
polyps or obstruction of nasal passages grater than 50 
percent on both sides or complete obstruction on one side.   

4.  There were no complaints of, or treatment for, neck or 
cervical spine  problems in service, or for many years 
following separation from service; there is no competent 
medical evidence relating the veteran's current cervical 
spine disorder to service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent prior to July 4, 2002 for reactive airway disease, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.114, Diagnostic Code 7345 
(2005). 

2.  The criteria for a 60 percent, but no higher, evaluation 
for reactive airway disease, from July 4, 2002, have been 
met.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107 (West Supp. 
2005); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2005).

3.  The criteria for an initial compensable rating for the 
veteran's service-connected hepatitis B are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2005); 38 
C.F.R. §§ 3.159, 4.114, Diagnostic Code 7345 (2005).

4.  The criteria for an initial compensable rating for the 
veteran's service-connected allergic rhinitis are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2005); 38 
C.F.R. §§ 3.159, 4.97, Diagnostic Code 6522 (2005).

5.  Cervical spine disorder was not incurred in or aggravated 
by service, or otherwise presumed to be due to service.  
38 U.S.C.A. §§ 1101, 1112, 1131, 5102, 5103, 5103A, 5107 
(West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his service connection claim.  Specifically, the 
veteran received proper notification from letters dated in 
February and May 2004, prior to the initial unfavorable 
agency decision.  These letters fully notified the veteran of 
what is required to substantiate his increased evaluation 
claims.  Together, the letters, the May 2005 statement of the 
case (SOC), and supplemental statement of the case (SSOC) 
provided the veteran with a summary of the evidence, the 
applicable laws and regulations, a discussion of the facts of 
the case, and the basis of the denial.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  It is therefore the Board's conclusion 
that the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

For the increased evaluation claims, the Board notes that the 
veteran was not provided with notice of the type of evidence 
necessary to establish a higher disability ratings for the 
increased evaluation claims on appeal prior to the initial 
determination not to increase the veteran's evaluations.  
Despite the inadequate notice provided to the veteran for his 
disability claims, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

In this case, the veteran received letters regarding his 
increased evaluation claims in August 2003 and September 
2004.  These letters fully notified the veteran of what is 
required to substantiate his increased evaluation claims.  
Together, the letters, the February 2003 SOC, and multiple 
SSOCs provided the veteran with a summary of the evidence, 
the applicable laws and regulations, a discussion of the 
facts of the case, and the basis of the denials.  VA 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency, including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  It is therefore the Board's conclusion 
that the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  Mayfield, supra.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the pertinent evidence includes the 
service medical records, numerous private medical records, VA 
medical records, VA examination reports dated in March 2002, 
October 2003, and October 2004, articles, as well as written 
statements from the veteran.  It does not appear that there 
are any other additional records that are necessary to obtain 
before proceeding to a decision in this case.  

The Board also acknowledges that a VA examination was not 
provided to the veteran for his service connection claim 
involving cervical spine disorder.  The Board finds that a VA 
examination was unnecessary in this case as there was no 
credible evidence of any disorder or injury in service, or 
any diagnosis involving the cervical spine for many years 
following separation from service.  As such, no reasonable 
possibility exists that an examination would aid in 
substantiating the veteran's service connection claim.  See 
Duenas v. Principi, 18 Vet. App. 512 (2004).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.  

II.  Increased Evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
Supp 2005).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2005).

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2005).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2005).

Asthma

In a July 2002 rating decision, the RO granted service 
connection for asthma, assigning a 10 percent evaluation, 
effective June 20, 2001.  The veteran appealed.  In a 
December 2003 rating decision, the RO increased the initial 
evaluation from 10 to 30 percent, effective June 20, 2001.  
In a March 2005 rating determination, the RO increased the 
veteran's evaluation from 30 to 60 percent, effective 
September 4, 2003.  The veteran is appealing his 30 percent 
evaluation from June 20, 2001 and his 60 percent evaluation 
from September 4, 2003, asserting that higher evaluations are 
warranted.   

The RO evaluated the veteran's service-connected asthma under 
Diagnostic Code 6602.  The Rating Schedule provides that, 
with respect to rating coexisting respiratory conditions, 
ratings under Diagnostic Codes 6600 through 6817 and 6822 
through 6847 will not be combined with each other.  Where 
there is lung or pleural involvement, ratings under 
diagnostic codes 6819 and 6820 will not be combined with each 
other or with diagnostic codes 6600 through 6817 or 6822 
through 6847.  A single rating will be assigned under the 
Diagnostic Code which reflects the predominant disability 
with elevation to the next higher rating where the severity 
of the overall disability warrants such disability.  
38 C.F.R. § 4.96(a) (2005).

Under Diagnostic Code 6602, a 30 percent rating requires a 
FEV-1 of 56 to 70 percent predicted; or FEV-1/FVC of 56 to 70 
percent; or DLCO (SB) of 56 to 65 percent predicted.  A 60 
percent rating requires FEV-1 of 40 to 55 percent predicted; 
or at least monthly visits to a physician for required care 
of exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent rating required FEV-1 less than 40 percent 
predicted;  FEV-1/FVC less than 40 percent; or more than one 
attack per week with episodes of respiratory failure or 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (2005).

When the RO decided to increase the veteran's evaluation from 
30 to 60 percent, effective September 4, 2003, the decision 
was based on private medical evidence dated September 4, 2003 
from Cardinal Santos Medical Center showing that the veteran 
was prescribed Seretide, an oral corticosteroid, on a daily 
basis.  In a statement dated in September 2005, the veteran 
indicated that he had been prescribed Seretide since July 4, 
2002.  

Upon review, the evidence supports the veteran's argument 
that he has been treated with Seretide since July 4, 2002.  
Prescription record from Dr. Ruby Nagtalon-Foronda, dated on 
July 4, 2002, clearly demonstrates that the veteran was 
prescribed 250 milligrams (mg.) of Seretide to be taken one 
puff at a time, two times a day.  The medical record shows 
continued treatment with Seretide or other oral 
corticosteroids thereafter.  As such, the Board finds that a 
60 percent evaluation is warranted from July 4, 2002.  
38 C.F.R. § 4.97, Diagnostic Code 6602 (2005).    

As for whether the veteran is entitled to a 60 percent or 
higher evaluation prior to July 4, 2002, the Board notes that 
a statement from Dr. Windfield L. Tan dated in October 2004 
indicated that the veteran has been taking corticosteroids 
for his asthma on a daily basis for three years.  However, 
there are no treating records or prescription notes 
supporting this statement.  Moreover, there is no showing 
that the veteran was taking a systemic corticosteroids for 
asthma at least three times a year prior to July 4, 2002.  VA 
Respiratory and Nose and Throat examination reports dated in 
March 2002 listed the veteran's prescribed medications.  None 
of the medications were systemic corticosteroids for asthma.  

The veteran submitted a prescription note dated on October 
11, 2001, for prednisone tablet, which is a corticosteroid; 
however, he was prescribed this medication by his 
dermatologist.  There is no indication that the prednisone 
prescription was for his asthma.  

In addition, the medical evidence fails to show that the 
veteran met the other criteria for a 60 percent evaluation 
prior to July 4, 2002.  FEV-1 or FEV-1/FVC were not below 55 
percent predicted, nor were there at least monthly visits to 
a physician for required care of exacerbations.  Therefore, a 
higher evaluation than 30 percent is not warranted prior to 
July 4, 2002.  Based upon the above, the Board cannot find 
that the veteran was taking corticosteroids prior to July 4, 
2002 to warrant a 60 percent or higher evaluation.  

From July 4, 2002, the medical evidence does not show FEV-1 
or FEV-1/FVC less than 40 percent predicted; or more than one 
attack per week with episodes of respiratory failure; or 
requires daily use of systemic (oral or parenteral) high dose 
corticosteroids or immuno-suppressive medications.  38 C.F.R. 
§ 4.97, Diagnostic Code 6602 (2005).  In a November 2005 
written statement, the veteran asserted that he was 
prescribed the maximum dosage of Seretide in July 4, 2002.  
While the veteran has taken systemic corticosteroids on a 
daily basis since July 4, 2002, the medical evidence from 
July 4, 2002 demonstrates fluctuation of dosage levels and 
does not show high dosage on a daily basis.  The July 2002 
prescription was for 250 mg. of Seretide, one puff, twice a 
day.  A higher dose of 500 mg. was prescribed in July 2003.  
Private medical records showed that the veteran was again 
down to 250 mg. from January 2004.  In short, the evidence 
demonstrates varying levels of dosage since July 4, 2002, but 
it does not appear that the veteran was on a high dose of 
Seretide or other corticosteroid for asthma on a daily basis.  
As such, a 100 percent evaluation is not warranted at this 
time.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2005).     

Hepatitis B

In a July 2001 rating decision, the RO granted service 
connection for hepatitis B, assigning a noncompensable 
evaluation.  The veteran contends that a higher rating is 
warranted.  

In this case, the RO evaluated the veteran's service-
connected disability under Diagnostic Code 7345: chronic 
liver disease without cirrhosis.  During pendency of this 
claim, the provisions of 38 C.F.R. § 4.114 involving the 
liver were revised, effective July 2, 2001.  

Pursuant to 38 U.S.C.A. § 7104, the Board's decisions must be 
based on consideration of all evidence and material of 
record, rather than merely evidence which pre-dates or post-
dates a pertinent change to VA's rating schedule.  
A new law or regulation applies only to the period beginning 
with the effective date of the new law or regulation. Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  
In VAOPGCPREC 7- 2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies. If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should not 
apply the new provision to the claim. If applying the new 
provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision. A new law or 
regulation has prohibited "retroactive effects" if it is less 
favorable to a claimant than the old law or regulation; while 
a liberalizing law or regulation does not have "retroactive 
effects." VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

Prior to July 2, 2001, rating criteria provided that healed 
nonsymptomatic infectious hepatitis was rated noncompensable.  
Where there was demonstrable liver damage with mild 
gastrointestinal disturbance, a 10 percent rating was 
warranted.  A 30 percent evaluation was assigned when there 
was minimal liver damage, and with associated fatigue and 
gastrointestinal disturbance which necessitated dietary 
restriction or other therapeutic measures.  38 C.F.R. § 
4.114, Diagnostic Code 7345 (2001).

Effective July 2, 2001, chronic liver disease without 
cirrhosis, such as hepatitis B, warrants a noncompensable 
evaluation when nonsymptomatic.  A 10 percent evaluation is 
warranted when there is intermittent fatigue, malaise, and 
anorexia, or incapacitating episodes with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain, having a total duration of at 
least one week, but less than two weeks, during the past 12- 
month period.  A 20 percent evaluation is warranted when the 
disability is productive of daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (described above) having a total 
duration of at least two weeks, but less than four weeks, 
during the past 12-month period.  38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2005).

Upon review, no evidence of chronic liver disease to warrant 
a compensable evaluation under either diagnostic code. VA 
examination reports dated in March 2002, October 2003, and 
October 2004 were negative for chronic liver disease.   
Moreover, chronic liver disease was also absent in the 
numerous private medical records and VA treatment records.

The veteran asserted that he exhibits symptoms, including 
malaise and fatigue, which warrant a compensable evaluation 
under Diagnostic Code 7345.  Indeed, these symptoms are shown 
in the record; however, as the veteran does not have chronic 
liver disease, these symptoms are clearly not due to an 
active, chronic liver disease.  As there is no chronic liver 
disease, a compensable evaluation is not warranted under 
Diagnostic Code 7345.  38 C.F.R. § 4.114 (2005).  As for 
other diagnostic codes, there is no finding of cirrhosis of 
the liver to warrant evaluation under Diagnostic Code 7312 
(2005).  Since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, a compensable evaluation for hepatitis B 
is denied.

Allergic Rhinitis 

The veteran contends that he is entitled to a higher initial 
evaluation for his service-connected allergic rhinitis.  The 
RO assigned a noncompensable evaluation under Diagnostic Code 
6522.  Under Diagnostic Code 6522, a 10 percent evaluation is 
warranted for allergic or vasomotor rhinitis without polyps, 
but with greater than 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  A 
30 percent evaluation is warranted for allergic or vasomotor 
rhinitis with polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 
(2005).

Upon review, the pertinent medical evidence does not show 
symptoms of polyps or obstruction of nasal passages greater 
than 50 percent on both sides or complete obstruction on one 
side.  VA examination reports dated in March 2002 and October 
2003 indicated minimal symptoms of allergic rhinitis.  The 
March 2002 VA Nose and Sinus examination report noted that 
the veteran complained of daily nasal obstruction with 
allergy attacks everyday.  Examination showed pale swollen 
nasal turbinates, slightly congested middle turbinates, 
swollen ethmoid bullae, left septal deviation, congest 
pharynx, mobile vocal cords, and no masses.  VA respiratory 
examination in October 2003 did not report any symptoms 
warranting a 10 percent evaluation.  An October 2004 VA Nose 
and Sinus examination report noted 0 to 10 percent nasal 
obstruction for each nostril on examination.      

In his substantive appeal, the veteran indicated that his 
allergic rhinitis symptoms are recently minimal due to 
positive reaction from various medications.  Indeed, both 
private and VA medical records showed that the veteran is 
prescribed Nasonex and other medications to treat the 
veteran's allergic rhinitis.  However, the criteria for a 
compensable evaluation under Diagnostic Code 6522 do not 
include taking  medications to control symptomatology.  
Moreover, the private medical records do not show symptoms of 
polyps, greater than 50 percent obstruction of the nasal 
passage on both sides, or complete obstruction on one side.  

Review of the record clearly shows that the veteran has 
allergic rhinitis and requires treatment for this condition.  
A recent VA treatment report dated in January 2005 noted 
complaints of recurrent nasal congestion with associated 
frontal headache and frequent early morning sneezing.  
However, the symptomatology appears to be controlled by 
medication and does not warrant a compensable evaluation 
under Diagnostic Code 6522 at this time.  38 C.F.R. § 4.97 
(2005).  

As for other diagnostic codes, the veteran is not symptomatic 
of granulomatous rhinitis to warrant an evaluation under 
Diagnostic Code 6524.  38 C.F.R. § 4.97 (2005).   Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert, supra.  Therefore, a compensable evaluation for 
allergic rhinitis is denied.  

Extraschedular

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service- connected disability or disabilities may is 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2005).

In that regard, the Board does not find that record reflects 
that the veteran's disabilities on appeal have caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluations), necessitated frequent 
periods of hospitalization, or have otherwise rendered 
impracticable the application of the regular schedular 
standards.  The impact of his asthma on employability is 
adequately addressed by his current TDIU rating.  In light of 
the foregoing, the Board finds that it is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Service Connection

The veteran is claiming service connection for cervical spine 
disorder.  Service connection may be granted for disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Service connection may be also granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  Certain chronic disabilities, such as arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge form service.  
38 U.S.C.A. §§ 1101, 1112, 38 C.F.R. §§ 3.307, 3.309 (2005).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

As noted earlier, once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is against the claim.  Gilbert, 
supra.  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  

In support of his claim, the veteran submitted copies of 
service medical records noting treatment for throbbing head 
pain.  However, upon review, there is no reference to any 
treatment of, or complaints involving, neck or cervical spine 
problems in the service medical records.  Treatment records 
related to throbbing head pain did not include complaints of 
neck or cervical spine problems.  Separation examination 
report dated in May 1993 noted that clinical evaluation of 
the spine was normal.  In addition, there is no indication 
that the veteran complained of neck or cervical spine 
problems at separation from service.  

Post-service medical records do not show cervical spine 
problems, including any arthritis, until 2003, almost ten 
years following separation from service.  Therefore, the 
presumption for service connection for arthritis does not 
apply.  38 C.F.R. § 3.307, 3.309 (2005).

The private medical records dated from 2003 demonstrate a 
current cervical spine disorder.  Specifically, the veteran 
was diagnosed as having C6-C7 radiculopathy on the left side.  
Again, this disorder was first diagnosed many years after 
separation from service.  

The Board recognizes the veteran's argument that his claimed 
cervical spine disorder was otherwise related to service.  
The veteran is competent as a lay person to report that on 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, there is no evidence of 
record that the veteran has specialized medical knowledge, 
thus the veteran is not competent to offer medical opinion as 
to diagnosis, cause, or etiology of the claimed disorders. 
See Grottveit v. Brown, 5 Vet. App. at 93 (1993); Espiritu v. 
Derwinski , 2 Vet. App. 492, 494- 495 (1992).

Given that there was no medical evidence of injury or 
treatment for neck or cervical spine during service; that 
continuity since military service regarding such a disability 
has not been demonstrated, i.e., cervical spine disorder 
first diagnosed nearly 10 years after service; and that there 
is no competent medical evidence or opinion linking the 
veteran's current cervical spine disorder to service, the 
Board concludes that the preponderance of such evidence is 
against entitlement to service connection for cervical spine 
disorder.  See Gilbert, 1 Vet. App. 49.  Accordingly, the 
claim for service connection is denied.


ORDER

Entitlement to an increased evaluation for reactive airway 
disease from July 4, 2002 is denied.  

A 60 percent evaluation for reactive airway disease (asthma) 
from July 4, 2002, is granted, subject to regulations 
governing payment of monetary benefits.

Entitlement to an initial compensable evaluation for 
hepatitis B is denied.  

Entitlement to an initial compensable evaluation for allergic 
rhinitis is denied.

Entitlement to service connection for cervical spine disorder 
is denied. 


REMAND

Regarding the service connection claim for lumbar spine 
disorder, service medical records show complaints and 
treatment for right lower back pain during service.  Post-
service medical records show treatment and diagnosis of 
lumbar spine disorder.  Specifically, an August 2005 x-ray 
report of the lumbar spine indicated minimal degenerative 
osteophytosis of L3-L4 vertebral bodies.  A November 2003 
Magnetic Resonance Image (MRI) report diagnosed lumbar 
spondylosis.  

The record does not include an etiological opinion to 
determine whether the veteran's current lumbar spine disorder 
is related to his right lower back pain in  service.  See 
Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the 
veteran VA examination to ascertain the 
nature, extent, and etiology of his 
lumbar spine disorder.  The claims file, 
including this remand, must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should determine whether the 
veteran's current lumbar spine disorder 
is very likely, at least as likely as not 
or highly unlikely that the veteran's 
current back disorder is related to 
service.  Detailed reasons and bases for 
all diagnoses and opinions should be 
provided including a discussion of 
evidence relied on for opinion.

2.  The RO/AMC should adjudicate the 
claim.  If the determination remains 
adverse to the veteran, the veteran and 
his representative should be provided a 
supplemental statement of the case that 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  The veteran and his 
representative should be afforded the 
time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


